     Case 8:20-cv-02555-WFJ-CPT Document 1-1 Filed 10/30/20 Page 1 of 5 PageID 11

Filing # 104485823 E-Filed 03/06/2020 02:39:53 PM


                             IN THE CIRCUIT COURT OF FIFTH JUDICIAL CIRCUIT
                              IN AND FOR PASCO COUNTY, STATE OF FLORIDA
                                             CIVIL DIVISION

        STACY L. POWELL

                Plaintiff,

                                                                            CASE NO.:             U

        WALMART STORES EAST, LP

                Defendant.


                                                        SUMMONS
        THE STATE OF FLORIDA
        TO EACH SHERIFF OF THE STATE:

                YOU ARE COMMANDED to serve this Summons and a copy of the Complaint, in the above-
        styled cause upon the Defendant:

                                                 C T Corporation System
                                               1200 South Pine Island Road
                                                  Plantation, FL 33324

                Each Defendant is required to serve written defenses to the Complaint in this action on the
        attorney for the Plaintiff(s):
                                         Sarah Barkley Raaymakers, Esquire
                                            7614 Massachusetts Avenue
                                            New Port Richey, FL 34653
                                            Telephone: (727) 847-2737
                                               sarahb@carlsonmeissner.com

        within 20 days after service of this Summons on that Defendant, exclusive of the day of service, and to
        file the original of the defenses with the Clerk of this Court either before service on the Plaintiffs attorney
        or immediately thereafter. If a Defendant fails to do so, a default will be entered against that Defendant
        for the relief demanded in the Complaint.

                         WITNESS, my hand and seal of this Court on 1               / OtO I           JO D-0
                                          Doug C     at, Jr.
                                          Clerk  t . Circuit C
                                                                                                 of
                                                                                         0Qt1. s.cmarreniLLICR
                                          By                                             co'frI




                                                                                                                      /
      Case 8:20-cv-02555-WFJ-CPT Document 1-1 Filed 10/30/20 Page 2 of 5 PageID 12
Filing # 104485823 E-Filed 03/06/2020 02:39:53 PM


                      IN THE CIRCUIT COURT OF THE FIFTH JUDICIAL CIRCUIT
                        IN AND FOR HERNANDO COUNTY, STATE OF FLORIDA
                                        CIVIL DIVISION

           STACY L. POWELL,

                     Plaintiff,
                                                             CASE NO.:
           V.

           WALMART STORES EAST, LP,

                   Defendant.


                                               COMPLAINT


                   COMES NOW the Plaintiff, STACY L. POWELL, by and through her

          undersigned attorney, and sues the Defendant, .WALMART STORES EAST, LP and

          alleges:

                1. This is an action for damages for a sum in excess of THIRTY THOUSAND

                   DOLLARS ($30,000.00).

                2. At all times material to the allegations, WALMART STORES EAST, LP

                   (hereinafter "WALMART"), was a foreign corporation doing business in the state

                   of Florida.

                3. At all times material to the allegations contained herein, WALMART was the

                   owner and in possession and control of store #1213, located at 13300 Cortez

                   Blvd, Brooksville, FL 34613, Hernando County, Florida.

                4. On March 10, 2019, STACY L. POWELL (hereinafter "Plaintiff), a citizen of the

                   stale of Florida, was lawfully on the premises of WALMART as an invitee when




          Page 1 of 4
Case 8:20-cv-02555-WFJ-CPT Document 1-1 Filed 10/30/20 Page 3 of 5 PageID 13




           her foot made contact with a puddle of clear slick liquid on the floor of said store,

           causing her to lose her balance.

       5. As a result of hitting the liquid, the Plaintiffs right foot and leg slid forcefully

           underneath the shopping cart and her left knee violently struck the floor, causing

           injuries.

       6. At all times the Plaintiff was acting with due care and walking in a normal

           manner as expected under the conditions.

       7. At the time of the incident, a WALMART employee took a report of the incident.

       8. On the date and place above, WALMART owed a duty to the Plaintiff to maintain

           said premises in a reasonably safe condition and to protect the Plaintiff from

           dangers of which Defendant, WALMART, was or reasonably should have been

           aware.


       9. WALMART knew, or in the exercise of reasonable care should have known, that

           the condition existed for a period of time that precautionary steps could have been

           taken.


       10. The Defendant, WALMART, allowed the wet liquid to remain on the floor

           without providing "wet floor" or warning signs and without acting to detect or

           remedy such a dangerous condition.


       Ii. At the same date and place described above, the Defendant, WALMART,

           breached its duties owed to the Plaintiff, and was negligent by:


                  a. Creating or allowing a dangerous condition to exist;




    Page 2 of 4
Case 8:20-cv-02555-WFJ-CPT Document 1-1 Filed 10/30/20 Page 4 of 5 PageID 14




                  b. failing to protect the Plaintiff from or correct the aforesaid dangerous

                     condition;


                  c. failing to warn or otherwise notify the Plaintiff of the aforesaid condition;


                  d. failing to properly and adequately maintain the premises in a reasonably

                     safe condition; and


                  e. Failing to properly train its agents, servants and employees.


       12. The negligent condition was created by the Defendant, WALMART, its agents,

           servants or employees, or had existed for a sufficient length of time so that

           Defendant, WALMART, should have known of it.


       13. The negligent condition occurred with regularity and was therefore foreseeable.

       14. As a direct and proximate result of the negligence of the Defendant, WALMART,

           as set forth herein, the Plaintiff, STACY L. POWELL, was injured in and about

           her body and extremities, suffered pain therefrom, incurred medical expense in

           the treatment of the injuries, and suffered physical handicap; the injuries are either

           permanent or continuing in nature and Plaintiff will suffer the losses and

           impairment in the future. -




    Page 3 of 4
Case 8:20-cv-02555-WFJ-CPT Document 1-1 Filed 10/30/20 Page 5 of 5 PageID 15




           WHEREFORE, Plaintiff, STACY L. POWELL, demands judgment for damages

    against Defendant, WALMART, and demands trial by jury.



                               CARLSON, MEISSNER, HART & HAYSLETT, PA.



                               SAJ*HTARKLEY RAAYMAKERS, ESQUIRE
                               Florida Bar # 067899
                               7614 Massachusetts Avenue
                               New Port Richey, FL 34653
                               (727) 847-2737
                               sarahbacarl sonmeissner.com
                               Attorney for Plaintiff




    Page 4 of 4
